Underwood, Judge.
Thomas Eller appeals his conviction of possession with intent to distribute marijuana, contending solely on appeal that the trial court’s denial of his motion for continuance made at the call of the case that morning when he was without counsel deprived him of a reasonable time to prepare a defense.
We find from the record, however, that the court appointed the public defender to represent him and granted a postponement to allow the defender time to *847confer with him, to interview the state’s witnesses, and to inspect the state’s files. When trial actually commenced later that afternoon, no motions for further relief were made; and since different counsel on appeal states in the brief that "the appellant does not contend that the public defender appointed on the spot to represent him is not able counsel,” we will presume that the relief which the trial court did grant was sufficient for the purpose. "In the absence of any showing before the trial court as to why the three-hour postponement was insufficient, we will not hold that the trial court’s discretion was abused.” Gibson v. State, 143 Ga. App. 467, 469 (238 SE2d 562) (1977).
Submitted April 9, 1979 —
Decided April 30, 1979 —
Rehearing denied May 8, 1979 —
Billy N. Jones, for appellant.
Dupont K. Cheney, District Attorney, for appellee.

Judgment affirmed.


Banke, P. J., and Carley, J., concur.